Citation Nr: 0218528	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  94-49 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an effective date earlier than December 20, 
1991, for the award of service connection for a low back 
disability.

(The issues of entitlement to service connection for a 
right knee and leg disability, and the issue of 
entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or 
financial assistance in acquiring special home adaptations 
will be the subject of a later decision.)


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.B. Conner, Counsel


INTRODUCTION

The veteran had active military service from October 1952 
to October 1954.

This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO).  By June 
1999 rating decision, the RO effectuated a May 1999 Board 
decision awarding service connection for spondylosis, 
arthritis, and degenerative disc disease of the lumbar 
spine.  The RO assigned an initial 60 percent rating for 
that disability, effective December 20, 1991, the date of 
receipt of the claim to reopen.  The veteran appealed the 
effective date assigned by the RO.

By February 2000 rating decision, the RO denied a 
certificate of eligibility for financial assistance in 
acquiring specially adapted housing or special home 
adaptations.  In an August 2000 rating decision, the RO 
denied service connection for a right knee disability and 
a right leg disability.  The veteran appealed those RO 
determinations.  

The Board is undertaking additional development on the 
issues of entitlement to service connection for a right 
knee and leg disability and the issue of entitlement to a 
certificate of eligibility for financial assistance in 
acquiring specially adapted housing or special home 
adaptations, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
the notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing these 
issues.

FINDINGS OF FACT

1.  In a final September 1984 decision, the Board denied 
service connection for a low back disability.  

2.  The veteran's application to reopen the claim of 
service connection for a low back disability was received 
at the RO on December 20, 1991.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 
20, 1991, for the award of service connection for a low 
back disability are not met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has 
been a change in the law during the pendency of this 
appeal, with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In this case, the Board 
finds that VA has satisfied its duties to the veteran, 
under both former law and the new VCAA.  

Under the revised criteria, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran of 
the provisions of the VCAA, the evidence of record, and 
the reasons for the denial of his claim, in an April 2002 
Statement of the Case, which provided the new evidence-
development regulation, 38 C.F.R. § 3.159, in its 
entirety.  He was also generally advised of VA's duties 
under the VCAA, as well as his responsibility to submit or 
identify evidence.  See, e.g., RO letters of June 2000 and 
August 2001.  Thus, the Board finds that VA has satisfied 
its duties to notify the veteran under the VCAA.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  In 
any event, given the undisputed facts of this case and the 
nature of the issue on appeal, there is no additional 
development needed and any defect in notice would not 
prejudice the veteran in this instance.

Under the VCAA, VA also has a duty to assist claimants to 
obtain evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  In this case, the veteran's service department 
medical records are on file, as are post-service clinical 
records and records from the Social Security 
Administration.  38 U.S.C.A. § 5103A(c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1) - (3) (2002).  There is no 
indication of relevant, outstanding records, nor is there 
a need for a VA medical opinion, given the nature of the 
issue on appeal.  38 U.S.C.A. § 5103A(d) (West Supp. 
2002); 38 C.F.R. § 3.159(c)(4) (2002).  For all the 
foregoing reasons, the Board concludes that VA's duties to 
the veteran have been fulfilled.  

Entitlement to an effective date earlier than December 20, 
1991, for the award of service connection for a low back 
disability

Unless specifically provided otherwise, the effective date 
of an award of compensation based on an original claim, a 
claim reopened after a final adjudication, or a claim for 
increase, shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt 
of application therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 
3.400 (2002).

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(q), (r) (2002).

As set forth above, the RO has assigned an effective date 
of December 20, 1991, for the award of service connection 
for a low back disability.  This date corresponds to the 
date of receipt of the veteran's request to reopen his 
claim.  However, the veteran maintains that he is entitled 
to an earlier effective date because he filed his original 
claim of service connection for a low back disability in 
1954, and because medical evidence showed the presence of 
degenerative changes in the lumbar spine as early as March 
1983.

The record shows that the veteran did, indeed, file an 
original claim of service connection for a low back 
disability in January 1955.  However, that claim was 
denied by the RO in a March 1955 rating decision.  
Although the veteran was notified of the RO decision, as 
well as his appellate rights, by March 1955 letter, he did 
not perfect an appeal within the applicable time period; 
thus, that RO decision is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

In April 1983, the veteran's representative requested 
reopening of the claim of service connection for a low 
back disability.  In connection with the veteran's claim, 
the RO obtained VA clinical records, including March 1983 
X-ray studies showing early degenerative changes of the 
lumbar spine at multiple levels.  By June 1983 rating 
decision, however, the RO again denied the claim of 
service connection for a low back disability.  The veteran 
duly appealed the RO determination, and, in a September 
1984 decision, the Board denied service connection for a 
low back disability.  The Board's decision is final.  38 
U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

On December 20, 1991, the RO received the veteran's 
application to reopen his claim of service connection for 
a low back disability.  There is no indication that the 
veteran filed a request to reopen prior to this date, nor 
does he or his representative so contend.  The December 
1991 application included a November 1991 statement from 
the veteran's physician, to the effect that he had been 
treating the veteran since November 1954 for complaints 
related to "lumbar spine degenerative disease."  It was 
also noted that the veteran had reported that he had 
sustained a low back injury while in the Army in April 
1953.  

By January 1992 rating decision, the RO denied the 
veteran's claim, finding that new and material evidence 
had not been submitted to reopen the claim.  The veteran 
duly appealed the RO determination.  Following the 
completion of additional evidentiary development, 
including obtaining a favorable July 1998 VA medical 
opinion, in a May 1999 decision, the Board granted service 
connection for spondylosis, arthritis, and degenerative 
disc disease of the lumbar spine.  

By June 1999 rating decision, the RO effectuated the 
Board's decision and assigned an initial 60 percent rating 
for the veteran's low back disability, effective from 
December 20, 1991, the date of receipt of his request to 
reopen his claim.  Again, the record does not show, nor 
does the veteran contend, that he attempted to reopen 
prior to December 1991.  

Under the undisputed facts set forth above, the earliest 
date that may be assigned for the award of service 
connection for a low back disability is December 20, 1991, 
the date of receipt of the veteran's reopened claim.  See 
38 C.F.R. § 3.400(q).  Although the record does contain 
evidence showing degenerative changes of the lumbar spine 
as early as 1983, such fact is immaterial.  Again, the 
governing criteria provide that an award of disability 
compensation based on new and material evidence received 
after a final disallowance shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q), (r) 
(2002).  Thus, there is no legal basis for an earlier 
effective date absent a showing of clear and unmistakable 
error in the September 1984 Board decision, which has not 
been reasonably raised here.  See Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  In view of the foregoing, the law 
is dispositive in the present case, and the claim for an 
effective date prior to December 20, 1991, for the award 
of service connection for a low back disability must be 
denied due to a lack of legal entitlement.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

In reaching this decision, the Board has considered 
whether an effective date earlier than December 20, 1991, 
is warranted under 38 C.F.R. §§ 3.156(c) and 3.400(q)(2).  
Under those provisions, a retroactive evaluation of 
disability resulting from a disease subsequently service 
connected on the basis of new and material evidence from 
the service department may be provided.  In this case, 
however, no additional records from the service department 
were submitted since the last final disallowance of this 
claim.  Rather, the Board's decision to award service 
connection was based on post-service medical evidence, 
particularly a July 1998 VA medical opinion.  Thus, the 
provisions of 38 C.F.R. §§ 3.156(c) and 3.400(q)(2) are 
not for application here and do not provide a basis for an 
effective date earlier than December 20, 1991.

For the reasons stated above, the Board finds that the 
appropriate effective date for the award of service 
connection for a low back disability is December 20, 1991, 
and that an earlier effective date is not authorized by 
law.


ORDER

Entitlement to an effective date earlier than December 20, 
1991, for the award of service connection for a low back 
disability is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

